Exhibit 10.10

AVNET, INC.
2013 STOCK COMPENSATION AND INCENTIVE PLAN 

(As Amended and Restated Effective as of May 8, 2018)

ARTICLE 1
PURPOSE OF THE PLAN 

The Avnet, Inc. 2013 Stock Compensation and Incentive Plan, as amended and
restated, is intended to advance the interests of the Company by helping Avnet
and its Subsidiaries to attract, retain, and appropriately motivate high caliber
persons to serve as Eligible Employees and Non-Employee Directors, and by
providing incentives to Eligible Employees and Non-Employee Directors that are
consistent with the shareholders’ interest in maximizing the value of Avnet’s
Stock.

ARTICLE 2
DEFINITIONS 

 

 

 

 

 

 

 

 

 

 

The following terms, when used in capitalized form, shall have the meanings set
forth below: 

2.1 “Administrator”  means—

(a) with respect to each Award granted to an Eligible Employee, the Committee;
and

(b) with respect to each Award granted to a Non-Employee Director, the
Independent Directors.

2.2. “Agreement” means the document that evidences an Award granted hereunder
and sets forth the material terms thereof, including any addendum to an Option
Agreement relating to Stock Appreciation Rights. Each Agreement shall be in such
form as prescribed or approved by the Administrator.

2.3. “Avnet” means Avnet, Inc.

2.4. “Award” means a grant under the Plan of an Option, Stock Appreciation
Right, Restricted Stock, Restricted Stock Unit, Performance Share Unit, Other
Stock Unit Award, or Executive Incentive Performance Award, as evidenced by an
Agreement.

2.5. “Board of Directors” and “Director” shall mean, respectively, the Board of
Directors of Avnet and any member thereof.

2.6. “Change in Control” means the happening of any of the following:

(a) the acquisition, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)), of beneficial
ownership (within the meaning of Rule 13d-3) of 50% or more of either (A) the
then outstanding shares of Stock or (B) the combined voting power of the then
outstanding voting securities of Avnet entitled to vote generally in the
election of Directors; provided, however, that none of the following
acquisitions shall constitute a Change in Control under this subsection (a): (i)
an acquisition directly from Avnet (excluding an acquisition by virtue of the
exercise of a conversion privilege), (ii) an acquisition by Avnet or an entity
controlled by Avnet, or (iii) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Avnet or any entity controlled by
Avnet; or

(b) individuals who, as of the date of the 2013 annual meeting of Avnet’s
stockholders (the “Determination Date”), constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to



--------------------------------------------------------------------------------

 



constitute at least a majority of the Board of Directors; provided, however,
that an individual who becomes a Director after the Determination Date shall be
treated as a member of the Incumbent Board if (i) his election, or nomination
for election by Avnet’s stockholders, was approved by a vote of at least a
majority of the Directors then comprising the Incumbent Board, and (ii) his
initial assumption of office does not occur as a result of an actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

(c) a complete liquidation or dissolution of Avnet or the sale or other
disposition of all or substantially all of the assets of Avnet; provided,
however, that a liquidation, dissolution, sale, or other disposition shall not
constitute a Change in Control if the assets are transferred to a wholly owned
subsidiary of Avnet.

2.7. “CEO” means the Chief Executive Officer of Avnet.

2.8. “Code” means the Internal Revenue Code of 1986, as amended.

2.9. “Committee” means the Compensation Committee of the Board of Directors,
which shall consist of three or more Non-Employee Directors appointed by the
Board of Directors. No individual who is not both a “non-employee director”
within the meaning of Rule 16b-3 and an “outside director” within the meaning of
Section 162(m) of the Code shall serve as a member of the Committee.

2.10. “Company” means Avnet and all its Subsidiaries.

2.11. “Covered Participant” means a Participant who is a “covered employee”
under Section 162(m) of the Code.

2.12. “Eligible Employee” means an employee of Avnet or of any of its
Subsidiaries. The term “Eligible Employee” shall also include an individual
retained by Avnet or any of its Subsidiaries to render services as a consultant
or advisor other than services in connection with the offer or sale of
securities in a capital-raising transaction or services that directly or
indirectly promote or maintain a market for Avnet’s securities.

2.13. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.14. “Executive Incentive Performance Award” or “EIP Award” means a
performance-based cash award granted pursuant to Article 11.

2.15. “Executive Officer” means an employee designated by Avnet as an executive
officer under Rule 16b-3.

2.16. “Fair Market Value” means, with respect to any date, the closing price (as
reported for the Nasdaq Composite Index) at which shares of Stock have been sold
on such date (or, if such date is a date for which no trading is so reported, on
the next preceding date for which trading is so reported).

2.17. “Grant Date” means, with respect to granting an Award or modification of
an outstanding Award, the date on which the material terms of the Award
(including the number of shares covered by the Award, the conditions for
vesting, lapse of the Period of Restriction, and exercise, and the purchase
price, if any) are established and all action constituting the making or
modification of such Award is completed, without regard to (a) the date on which
the applicable Agreement is executed or (b) whether such Award or modification
is subject to future shareholder approval or other conditions. The Grant Date
for any Award shall not occur before the recipient of the Award becomes an
Eligible Employee or Non-Employee Director, as applicable.

2.18. “Incentive Stock Option” or “ISO” means an Option intended to qualify as
an “incentive stock



--------------------------------------------------------------------------------

 



option” under Section 422 of the Code.

2.19. “Independent Directors” means members of the Board of Directors acting as
a group, each of whom satisfies Avnet’s “Director Independence Standards.”

2.20. “Non-Employee Director” means a Director who is not an Eligible Employee.

2.21. “Option” means an Award granted pursuant to Article 5 that gives the
recipient the right to purchase a specified number of shares at a specified
price during a specified term, subject to the terms and conditions of the
applicable Agreement.

2.22. “Optionee” means a person who, at the time in question, holds an Option
that then remains unexercised in whole or in part, has not been surrendered, and
has not expired or terminated. The term “Optionee” also includes any Successor
Optionee.

2.23. “Other Stock Unit Award” means an Award granted pursuant to Article 10.

2.24. “Participant” means an Eligible Employee or Non-Employee Director who has
been granted an Award hereunder.

2.25. “Performance Criteria” means any of the following criteria as related to
Avnet, any Subsidiary, or any division or other area of Avnet or a Subsidiary:

(i) Economic profit; economic value added; price of Stock; total stockholder
return; revenues; sales; sales productivity; sales growth; net income; operating
income; earnings per share; return on equity; return on investment; return on
capital employed; cash flow; operating margin; gross margin; operating unit
contribution; achievement of annual operating profit plans; debt level; market
share; net worth; or other similar financial performance measures as may be
determined by the Committee; or

(ii) Strategic business criteria consisting of one or more objectives based on
meeting specified market penetration or market share; geographic business
expansion; objective customer satisfaction goals; objective goals relating to
divestitures, joint ventures, mergers, acquisitions, and similar transactions;
implementation or completion of specified projects or processes strategic or
critical to the Company’s business operations; individual business objectives;
objective measures of brand recognition/acceptance; performance achievements on
designated projects or objectives; objective measures of regulatory compliance;
successful completion of internal or external audits; successful integration of
business units; successful hiring, retention of talent, or other succession
planning; or objective measures of employee engagement and satisfaction.

In addition, for any Participant who is not a Covered Participant, Performance
Criteria may include any other criteria selected by the Committee.

2.26. “Performance Objectives” means, for any Award that is contingent in whole
or in part on achievement of performance objectives, the objectives or other
performance levels with respect to specified Performance Criteria that are
measured over a Performance Period for the purpose of determining the amount of
such Award and/or whether such Award is granted or vested.

2.27. “Performance Period” means a period over which achievement of Performance
Objectives is measured, as set forth in the applicable Agreement.

2.28. “Performance Share Unit” means an Award granted pursuant to Article 9 that
gives the recipient a contractual right to receive a target number of shares of
Stock or cash upon the attainment of specified



--------------------------------------------------------------------------------

 



Performance Objectives.

2.29. “Period of Restriction” means the period during which the transfer of
shares of Restricted Stock is restricted, pursuant to Article 7.

2.30. “Person” means “person” as defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d) and 14(d) thereof, including a “group” as defined
in Section 13(d) of the Exchange Act, but excluding Avnet, any Subsidiary, and
any employee benefit plan sponsored or maintained by Avnet or any Subsidiary
(including any trustee of such plan acting as trustee).

2.31. “Plan” means the Avnet, Inc. 2013 Stock Compensation and Incentive Plan,
as set forth herein and as amended from time to time.

2.32. “Restricted Stock” means an Award of Stock granted pursuant to Article 7.

2.33. “Restricted Stock Unit” means an Award granted pursuant to Article 8 that
gives the recipient a contractual right to receive cash or shares of Stock upon
the attainment of specified vesting conditions.

2.34. “Rule 16b-3” means SEC Rule 16b-3 promulgated under the Exchange Act.

2.35. “Securities Act” means the Securities Act of 1933, as amended.

2.36. “Stock” means, subject to the adjustment provisions set forth in Article
13, Avnet’s $1.00 par value common stock.

2.37. “Stock Appreciation Right” or “SAR” means an Award granted pursuant to
Article 6 that gives the recipient the right to receive, upon exercise of the
Award, an amount equal to the excess of the Fair Market Value of the shares of
Stock with respect to which the SAR is being exercised (determined as of the
exercise date) over the exercise price set forth in the Agreement.

2.38. “Subsidiary” means a corporation in which Avnet directly or indirectly
owns more than 50% of the total combined voting power of all classes of capital
stock.

2.39. “Successor Optionee” means any person who, under the provisions of Article
5, has acquired from an Optionee the right to exercise an Option, for so long as
such Option remains unexercised in whole or in part, and has not been
surrendered, exercised, or terminated.

ARTICLE 3
SHARES RESERVED FOR THE PLAN 

3.1. General Limitations. Subject to the adjustment provisions set forth in
Article 13, the maximum number of shares of Stock that may be delivered pursuant
to the exercise of Awards granted under the Plan shall be 5,000,000. At no time
shall there be outstanding Awards under the Plan covering more than such maximum
number of shares less the aggregate of the shares of Stock previously delivered
pursuant to the exercise of Options (including the shares of Stock previously
covered by Options surrendered in connection with the exercise of SARs), the
shares of Stock with respect to which stock-settled SARs have been exercised
(without regard to the number of shares of Stock issued upon settlement of such
SARs), and the shares of Stock previously delivered pursuant to the vesting of
Restricted Stock, Restricted Stock Units, Performance Share Units, and Other
Stock Unit Awards. The shares of Stock authorized hereunder shall be in addition
to the shares of Stock authorized for grant under the 2010 Avnet, Inc. Stock
Compensation Plan (the “2010 Plan”), which shall continue to be available for
grant under the 2010 Plan. Shares of Stock subject to Awards may consist of
authorized but unissued shares of Stock and/or shares of Stock held in Avnet’s
treasury.





--------------------------------------------------------------------------------

 



3.2. Individual Limitations. No individual may be granted (a) Options or SARs
for more than 500,000 shares of Stock in any calendar year or (b) Awards in any
calendar year for more than 1,000,000 shares in the aggregate (including
Options, SARs, and full-value awards). In addition, no Non-Employee Director may
be granted Awards for more than 30,000 shares of Stock, or a value of more than
$1 million at the time of grant, in any calendar year; provided, however, that
up to 60,000 shares of Stock (or a value up to $2 million) may be subject to
Awards granted to a Non-Employee Director during the calendar year in which the
Non-Employee Director first joins the Board of Directors or is first designated
as Chairman of the Board of Directors or Lead Director.

3.3. Termination and Expiration of Awards. If an Award is surrendered,
terminates, or expires, whether in whole or in part, the number of shares of
Stock covered by such Award immediately before such surrender, termination, or
expiration shall thereupon be added back to the number of shares of Stock
otherwise available for further grants of Awards hereunder; provided, however,
that the following transactions involving shares of Stock shall not result in
shares of Stock becoming available for subsequent Awards: (a) Stock tendered or
withheld in payment of the exercise price of an Option; (b) Stock tendered or
withheld for taxes; (c) Stock that was subject to a stock-settled SAR or an
Option that was related to a SAR and was not issued upon the settlement or
exercise of such SAR; and (d) Stock repurchased by the Company with the proceeds
of an Option exercise.

ARTICLE 4
ADMINISTRATION OF THE PLAN 

4.1. Plan Administration. This Plan shall be administered by the Administrator.
The Administrator shall have full and exclusive power to: (a) construe and
interpret the Plan; (b) establish and amend rules and regulations for the
administration of the Plan; (c) correct any defect, remedy any omission, and
reconcile any ambiguity or inconsistency in the Plan or any Award in the manner
and to the extent it deems necessary or desirable to carry out the intent of the
Plan and such Award; and (d) certify the level as to which each Performance
Objective was attained. Subject to Section 4.6, the Administrator may delegate
some or all of its authority under the Plan (including powers not referenced in
this Section 4.1) to one or more Company officers, to the extent permitted by
and not inconsistent with any requirements of applicable law.

4.2. Committee’s Authority to Grant Awards. In addition to the powers enumerated
in Section 4.1 (and without limiting the generality thereof), the Committee
shall have plenary authority and discretion to determine the time or times at
which Awards shall be granted to Eligible Employees, the Eligible Employees to
whom Awards shall be granted, the number of shares of Stock (or for Awards
denominated in cash, the dollar amount) to be covered by each such Award, and
the terms and conditions upon which each such Award may be exercised (in each
case, to the extent not inconsistent with the provisions of this Plan). Subject
to the requirements of the Plan, the terms and conditions prescribed or approved
for any Award granted by the Committee (as reflected in the applicable
Agreement) shall be entirely within the discretion of the Committee.

4.3. Independent Directors’ Authority to Grant Awards. In addition to the powers
enumerated in Section 4.1 (and without limiting the generality thereof), the
Independent Directors shall have plenary authority and discretion to determine
the time or times at which Awards shall be granted to Non-Employee Directors,
the Non-Employee Directors to whom Awards shall be granted, the number of shares
of Stock (or for Awards denominated in cash, the dollar amount) to be covered by
each such Award, and the terms and conditions upon which each such Award may be
exercised (in each case, to the extent not inconsistent with the provisions of
this Plan); provided that (a) no Director shall participate in any action taken
with respect to an Award granted or to be granted to such Director, unless the
same action is contemplated for all similarly situated Directors, and (b) no
Award shall be granted to a Non-Employee Director unless such grant is approved
by a majority of the Non-Employee Directors. Subject to the requirements of the
Plan, the terms and conditions prescribed or approved for any Award granted by
the Independent Directors (as reflected in the applicable Agreement) shall be
entirely within the discretion of the Independent Directors.





--------------------------------------------------------------------------------

 



4.4. Actions of the Committee. A majority of the members of the Committee (but
not less than two) shall constitute a quorum, and all acts, decisions or
determinations of the Committee shall be by majority vote of such of its members
as shall be present at a meeting duly held at which a quorum is so present. Any
act, decision, or determination of the Committee reduced to writing and signed
by a majority of its members (but not less than two) shall be fully effective as
if it had been made, taken or done by vote of such majority at a meeting duly
called and held.

4.5. Reporting. The Committee shall file reports and make information available
as may from time to time be prescribed by the Board of Directors.

4.6. CEO Authority to Grant Awards. The CEO shall have authority to make Awards
to Eligible Employees who are not Executive Officers or Covered Participants,
including Eligible Employees who are promoted to Executive Officer positions;
provided that, except to the extent that the Committee delegates additional
authority, the Awards granted by the CEO in any fiscal year shall not have an
aggregate value of more than $500,000 (where value for each Award is determined
on the Grant Date). The Committee may delegate to the CEO the authority to make
additional Awards (in excess of the limit set forth in the immediately preceding
sentence); provided that (a) the additional Awards shall be subject to a maximum
aggregate Award amount, and (b) only the Committee shall be authorized to grant
awards to Executive Officers and Covered Participants. The CEO shall have
plenary authority and discretion to determine the time or times at which Awards
that the CEO is authorized to grant shall be granted, the Eligible Employees to
whom such Awards shall be granted, the number of shares of Stock (or for Awards
denominated in cash, the dollar amount) to be covered by each such Award
(subject to the maximum aggregate and individual limitations described above),
and the terms and conditions upon which each such Award may be exercised (in
each case, to the extent not inconsistent with the provisions of this Plan).

4.7. Determining Amount Payable. With respect to any Award that is conditioned
in whole or in part on the achievement of Performance Objectives, the
Administrator shall determine the extent to which the applicable Performance
Objectives were achieved and shall have discretion to reduce the amount that
becomes vested or payable upon achievement of such Performance Objectives.

4.8. Decisions of the Administrator. All determinations and decisions made by
the Administrator pursuant to the provisions of the Plan shall be final,
conclusive, and binding upon all Persons and the Company, except to the extent
that the terms of any sale or award of shares of Stock or any grant of rights or
Options under the Plan are required by law or by the Articles of Incorporation
or By-laws of Avnet to be approved by the Board of Directors or shareholders.

4.9. Law Compliance. Notwithstanding any other provision of the Plan, the
Administrator may impose such conditions on any Award, and the Board may amend
the Plan in any such respects, as the Administrator or the Board determines is
necessary or desirable to avoid adverse consequences under Rule 16b-3, Section
162(m) of the Code, Section 409A of the Code, Section 280G of the Code, or any
other applicable law.

ARTICLE 5
OPTIONS 

5.1. Grant. The Committee (and the CEO to the extent permitted by Section 4.6)
may grant Options to Eligible Employees, and the Independent Directors may grant
Options to Non-Employee Directors.

5.2. Exercise Price. The price per share at which Stock subject to an Option may
be purchased shall be set forth in the Agreement. In no event shall such
exercise price be less than 100% of the Fair Market Value of the Stock on the
Grant Date.

5.3. Term. The term of each Option granted under the Plan shall be set forth in
the Agreement; provided, however, that in no event shall an Option be
exercisable after the day before the tenth anniversary of the



--------------------------------------------------------------------------------

 



Grant Date. Unless sooner forfeited or otherwise terminated pursuant to the
terms hereof or of the Agreement, each Option granted under the Plan shall
expire at the end of its term, and the term may not be extended. No Option may
be exercised after the expiration of its term.

5.4. Exercisability (Vesting). Each Option granted under the Plan shall be
subject to the vesting conditions set forth in the Agreement; provided, however,
that the exercisability of any Option may be accelerated in whole or in part, at
any time, by the Administrator (or its designee). Subject to the provisions of
the Agreement, each Option granted under the Plan that has become exercisable
pursuant to the preceding sentence shall remain exercisable thereafter until the
expiration of its term as described in Section 5.3.

5.5. Exercise. To the extent that an Option has become exercisable in accordance
with Section 5.4, such Option may be exercised by notice to Avnet, in a form
approved by Avnet, stating the number of shares of Stock with respect to which
such Award is being exercised, accompanied by payment in full therefor as
described below. After receipt of such notice and payment, subject to Section
12.6 (Registration of Shares), Avnet shall record the stock transfer on its book
and records without the need to issue a physical certificate. The payment due
upon exercise of an Option may be made in any form permitted by the
Administrator. The permitted forms of payment may (but are not required to)
include (i) check (certified, if so required by Avnet); (ii) shares of Stock
with a fair market value, at the date of receipt by Avnet, equal to the
aggregate exercise price (plus withholding, if applicable); (iii) a combination
of check and shares of Stock; (iv) having Avnet retain from the Stock otherwise
issuable upon exercise of the Option a number of shares of Stock having a fair
market value equal to the exercise price of the Option (plus withholding, if
applicable); (v) to the extent permitted by applicable law, by delivering a
properly executed exercise notice, together with irrevocable instructions to a
broker to promptly deliver to Avnet the exercise price and to deliver to the
Participant the net amount of shares received upon exercise (after subtracting
the exercise price, withholding, and any broker fee); or (vi) any other manner
acceptable to the Administrator.

5.6. General Modification Rules. The Administrator may, for such consideration
(if any) as it may deem adequate and with the prior consent of the Optionee,
modify the terms of any outstanding Option; provided, however, that except to
the extent permitted by Section 5.7, no Option may be repriced, replaced, or
regranted through cancellation, or by lowering the exercise price of such
Option, and no Option with an exercise price that exceeds the Fair Market Value
of a share of Stock shall be exchanged for a cash payment, without shareholder
approval.

5.7. Special Modification in the Event of a Corporate Transaction. In the event
of a corporate transaction (within the meaning of Treas. Reg. § 1.424-1(a)(3)),
the Administrator may provide for the assumption or substitution of outstanding
Options, provided that the requirements of Treas. Reg. § 1.424-1(a) are
satisfied with respect to Incentive Stock Options, and the requirements of
Treas. Reg. § 1.409A-1(b)(v)(D) are satisfied with respect to all other Options.

5.8. Special Rules for Incentive Stock Options (“ISOs”). ISOs shall be subject
to the requirements of Section 422 of the Code, including the following (all of
which shall be interpreted consistent with the intent to comply with the
requirements of Section 422 of the Code and not to impose any restrictions that
are not required by Section 422):

(a) Shares Available for ISO Grants. All shares of Stock authorized for Awards
under Article 3 are available to be issued through ISOs; provided, however, that
to the extent required by Section 422 of the Code, canceled Awards shall
continue to be counted against the number of shares available.

(b) Optionee Must Be an Employee. No ISO shall be granted to any individual who
is not an employee of Avnet or a Subsidiary at the time of grant.

(c) Special Rules for 10% Owners. An Incentive Stock Option shall not be granted
to an individual who, immediately before the time the Option is granted, owns
shares of Stock possessing more than 10



--------------------------------------------------------------------------------

 



percent of the total combined voting power of all classes of stock of Avnet,
unless the Agreement for such Incentive Stock Option provides that (i) the
exercise price is no less than 110 percent (110%) of the Fair Market Value of
the Stock on the Grant Date (determined in accordance with Treas. Reg. §
1.422-2(f)(1)), and (ii) the Option expires no later than the fifth anniversary
of the Grant Date.

ARTICLE 6
STOCK APPRECIATION RIGHTS (“SARs”) 

6.1. Grant. The Committee (and the CEO to the extent permitted by Section 4.6)
may grant SARs to Eligible Employees, and the Independent Directors may grant
SARs to Non-Employee Directors. Each SAR may be free-standing or related to all
or part of an Option. In the discretion of the Administrator, a SAR related to
an Option may be granted at any time before the related Option is exercised,
expires, is terminated, or is surrendered, and may be modified when the related
Option is modified.

6.2. Exercise Price. The exercise price per share for each free-standing SAR
granted under the Plan shall be set forth in the Agreement. In no event shall
the exercise price be less than 100% of the Fair Market Value of the Stock on
the Grant Date.

6.3. Term. The term of each SAR granted under the Plan shall be set forth in the
Agreement; provided, however that in no event shall a SAR be exercisable after
the day before the tenth anniversary of the Grant Date. Unless sooner forfeited
or otherwise terminated pursuant to the terms hereof or of the Agreement, each
SAR granted under the Plan shall expire at the end of its term, and the term may
not be extended. No SAR may be exercised after the expiration of its term.

6.4. Exercisability (Vesting). Each SAR granted under the Plan shall be subject
to the vesting conditions set forth in the Agreement; provided, however, that
(a) the exercisability of any SAR may be accelerated in whole or in part, at any
time, by the Administrator (or its designee), and (b) if a SAR relates to all or
part of an Option, such SAR shall be exercisable only to the extent that the
related Option is exercisable. Subject to the provisions of the Agreement, each
SAR that is exercisable pursuant to the preceding sentence shall remain
exercisable thereafter until the expiration of its term as described in Section
6.3.

6.5. Exercise. To the extent that a SAR has become exercisable in accordance
with Section 6.4, such SAR may be exercised in accordance with the procedures
set forth in Section 5.5 (Exercise), but without the requirement to make a
payment therefor. If the SAR is related to all or part of an Option, the
Optionee must provide with the exercise notice an instrument effecting the
surrender of the related portion of the Option. Each SAR may be settled in
shares of Stock, cash, or a combination of cash and shares (provided that shares
of Stock underlying any SAR that is settled in cash shall not be available to be
issued in a future Award). No fractional shares shall be issued; any amount that
would have been payable in fractional shares shall be paid in cash.

6.6. Other Conditions. The Administrator (or its designee) may impose any other
conditions upon the exercise of SARs. Such conditions may govern the right to
exercise SARs granted before the adoption or amendment of such conditions as
well as SARs granted thereafter.

6.7. Modification Rules. The modification rules and restrictions set forth in
Sections 5.6 (General Modification Rules) and 5.7 (Special Modification in the
Event of a Corporate Transaction) shall also apply with respect to SARs.

ARTICLE 7
RESTRICTED STOCK 

7.1. Grant. The Committee (and the CEO to the extent permitted by Section 4.6)
may grant Restricted Stock to Eligible Employees, and the Independent Directors
may grant Restricted Stock to Non-Employee



--------------------------------------------------------------------------------

 



Directors. The number of shares granted pursuant to any Restricted Stock Award
shall be set forth in the Agreement.

7.2. Restrictions. During the Period of Restriction set forth in the applicable
Agreement, shares of Restricted Stock shall not be sold, transferred, pledged,
assigned, exchanged, encumbered, alienated, hypothecated, or otherwise disposed
of. Except as otherwise provided in the Agreement, if a Participant‘s employment
or other service with the Company terminates before the end of the Period of
Restriction for any shares of Restricted Stock, all such restricted shares shall
be forfeited, and all rights of the Participant with respect to such shares of
Stock shall immediately terminate without any payment or other consideration
therefor. Any forfeited shares of Restricted Stock that had been delivered to,
or held in custody for, a Participant shall be returned to Avnet, accompanied by
any instrument of transfer requested by Avnet.

7.3. Lapse of Period of Restriction (Vesting). The Period of Restriction for
each Award of Restricted Stock shall lapse only upon satisfaction of conditions
set forth in the Agreement. Such conditions may be based on (a) continued
service to Avnet or a Subsidiary for a specified period, (b) achievement of
Performance Objectives, or (c) a combination of (a) and (b). Except as provided
in Section 12.2 (Acceleration of Vesting), the Period of Restriction for any
Award of Restricted Stock that is not conditioned on achievement of Performance
Objectives shall lapse no faster than pro rata over the three (3) year period
that starts on the Grant Date.

7.4. Settlement of Restricted Stock. Shares of Restricted Stock shall become
freely transferable immediately following the last day of the Period of
Restriction. As soon as practicable after the Period of Restriction lapses,
Avnet shall record the stock transfer on its book and records without the need
to issue a physical certificate.

7.5. Voting Rights. During the Period of Restriction, Participants in whose name
Restricted Stock is granted under the Plan may exercise full voting rights with
respect to those shares.

7.6. Dividend Rights. During the Period of Restriction, Participants in whose
name Restricted Stock is granted shall be entitled to receive all dividends and
other distributions paid with respect to such Restricted Stock Awards, as set
forth in this Section 7.6. Dividends paid in cash shall be automatically
reinvested in additional shares of Restricted Stock at a purchase price per
share equal to the Fair Market Value of a share of Stock on the date such
dividend is paid; provided, however, that fractional shares shall not be issued.
Any amount that would have been invested in a fractional share shall be payable
to the Participant in cash when the Period of Restriction for the underlying
shares lapses. All additional shares of Stock received by a Participant in
respect of a dividend or other distribution on Restricted Stock, whether through
reinvestment or through a dividend or other distribution paid in shares of
Stock, shall be subject to the same restrictions (for the same Period of
Restriction) as the Restricted Stock with respect to which they were received;
and the right to receive cash with respect to any fractional share shall be
subject to forfeiture until the Period of Restriction for the underlying shares
lapses.

7.7. Foreign Laws. Notwithstanding any other provision of the Plan, if
Restricted Stock is to be awarded to a Participant who is subject to the laws,
including the tax laws, of any country other than the United States, the
Committee may, in its discretion, direct Avnet to sell, assign, or otherwise
transfer the Restricted Stock to a trust or other entity or arrangement, rather
than grant the Restricted Stock directly to the Participant.

ARTICLE 8
RESTRICTED STOCK UNITS 

8.1. Grant. The Committee (and the CEO to the extent permitted by Section 4.6)
may grant Restricted Stock Units to Eligible Employees, and the Independent
Directors may grant Restricted Stock Units to Non-Employee Directors. The number
of shares of Stock underlying any Restricted Stock Unit Award shall be set forth
in the Agreement.





--------------------------------------------------------------------------------

 



8.2. Vesting. An Award of Restricted Stock Units shall be subject to vesting
conditions set forth in the applicable Agreement. Such vesting conditions may be
based on (a) continued service to Avnet or a Subsidiary for a specified period,
(b) achievement of Performance Objectives, or (c) a combination of (a) and (b).
Except as provided in Section 12.2 (Acceleration of Vesting), if vesting of a
Restricted Stock Unit Award is not conditioned on achievement of Performance
Objectives, the Award shall become vested no faster than pro rata over the three
(3) year period that starts on the Grant Date.

8.3. Settlement of Restricted Stock Units. Subject to Section 12.6 (Registration
of Shares), as soon as practicable after any Restricted Stock Unit becomes
vested, Avnet shall transfer to the Participant one share of Stock for each such
vested Restricted Stock Unit, cash in lieu of shares of Stock, or a combination
of cash and shares of Stock. No fractional shares shall be issued with respect
to vesting of Restricted Stock Units.

8.4. Dividend Rights. Participants in whose name Restricted Stock Units are
granted shall not be entitled to receive dividends or other distributions with
respect to shares of Stock underlying such Restricted Stock Unit, unless the
Agreement provides otherwise. Any right to receive dividends or other
distributions shall be subject to the same vesting conditions and risk of
forfeiture as the Restricted Stock Units with respect to which such right is
granted, and all dividends and distributions shall be paid when the applicable
Restricted Stock Units are settled.

ARTICLE 9
PERFORMANCE SHARE UNITS 

9.1. Grant. The Committee (and the CEO to the extent permitted by Section 4.6)
may grant Performance Share Units to Eligible Employees, and the Independent
Directors may grant Performance Share Units to Non-Employee Directors. The
target and maximum number of Shares deliverable upon achievement of the
applicable Performance Objectives shall be set forth in the Agreement.

9.2. Vesting. Vesting of Performance Share Units shall be conditioned upon the
achievement of specified Performance Objectives over a specified Performance
Period, and such other conditions as are set forth in the Agreement.

9.3. Settlement of Performance Shares. After Performance Share Units become
vested, Avnet shall transfer to the Participant shares of Stock or cash, or a
combination of cash and shares of Stock, corresponding to the vested amount
(determined after taking into account the Administrator’s discretion to reduce
the amount payable upon achievement of Performance Objectives). No fractional
shares shall be issued with respect to vesting of Performance Share Units.

9.4. Dividend Rights. Participants in whose name Performance Share Units are
granted shall not be entitled to receive dividends or other distributions with
respect to shares of Stock underlying such Performance Share Units, unless the
Agreement provides otherwise. Any right to receive dividends or other
distributions shall be subject to the same vesting conditions and risk of
forfeiture as the Performance Share Units with respect to which such right is
granted, and all dividends and distributions shall be paid when the applicable
Performance Share Units are settled.

ARTICLE 10
OTHER STOCK UNIT AWARDS 

10.1. Grant. The Committee (and the CEO to the extent permitted by Section 4.6)
may grant Other Stock Unit Awards to Eligible Employees, and the Independent
Directors may grant Other Stock Unit Awards to Non-Employee Directors. Each
Other Stock Unit Award may be granted as a stand-alone Award or in connection
with another Award made under the Plan, and may be in the form of Stock or other
securities. The number of shares of Stock or other securities underlying any
Other Stock Unit Award shall be set forth in the Agreement.





--------------------------------------------------------------------------------

 



10.2. Amount of Award. The value of each Other Stock Unit Award shall be based,
in whole or in part, on the value of the underlying Stock or other securities.
The Agreement may provide that an Other Stock Unit Award may provide to the
Participant (a) dividends or dividend equivalents and (b) cash payments in lieu
of or in addition to an Award.

10.3. General Rules for Other Stock Unit Awards. Subject to the requirements of
the Plan, including this Section 10.3, the terms, restrictions, conditions,
vesting requirements, and payment rules of an Other Stock Unit Award
(collectively, the “Rules”) shall be set forth in the Agreement. Each Other
Stock Unit Award need not be subject to comparable Rules.

(a) An Other Stock Unit Award shall be subject to vesting conditions set forth
in the applicable Agreement. Such vesting conditions may be based on any
criterion permitted by Section 8.2 (Vesting); provided that, except as provided
in Section 12.2 (Acceleration of Vesting), the minimum vesting period required
by Section 8.2 shall also apply for Other Stock Unit Awards.

(b) An Other Stock Unit Award may be contingent on the payment of cash
consideration by the Participant upon receipt of the Award or provide that the
Award, and any Stock or other securities issued in conjunction with the Award,
be delivered without the payment of cash consideration.

(c) An Other Stock Unit Award may be subject to a deferred payment schedule, if
so set forth in the Agreement.

(d) The Administrator, in its sole and complete discretion, as a result of
certain circumstances, including the assumption of, or substitution of stock
unit awards of a company with which Avnet or a Subsidiary participates in an
acquisition, separation, or similar corporate transaction, may waive or
otherwise remove, in whole or in part, any restriction or condition imposed on
an Other Stock Unit Award at the time of grant.

ARTICLE 11
EXECUTIVE INCENTIVE PERFORMANCE AWARDS 

11.1. EIP Awards. The Committee (and the CEO to the extent permitted by Section
4.6) may issue EIP Awards to Eligible Employees who are Executive Officers or
members of senior management of Avnet or of any of its Subsidiaries. Neither
this Article 11 nor any other provision of the Plan shall limit in any way the
authority of the CEO and other Company officers to issue incentive pay and cash
bonuses to Eligible Employees who are not Executive Officers.

11.2. Determination of EIP Amount. The amount of an EIP Award shall be
determined by the Committee (or the CEO to the extent permitted by Section 4.6)
and shall be contingent upon the achievement of Performance Objectives specified
by the Committee, as set forth in the Agreement.

11.3. Payment of Awards. EIP Awards shall be paid in cash after the Performance
Period has ended and the Committee has certified that the specified Performance
Objectives were achieved. Except as otherwise expressly provided in an
Agreement, payment shall be made no later than the end of the “applicable 2-1/2
month period” described in Treas. Reg. § 1.409A-1(b)(4)(i)(A).

11.4. Individual Limitation. The maximum individual EIP Award permitted for a
12-month Performance Period, is $5,000,000. If the Performance Period is not
twelve (12) months, the $5,000,000 limitation shall be adjusted on a pro-rata
basis (downward if the Performance Period is less than 12 months and upward if
the Performance Period is more than 12 months) to reflect the length of the
Performance Period.

 





--------------------------------------------------------------------------------

 



ARTICLE 12
ADDITIONAL TERMS AND PROVISIONS 

12.1. Agreements. Promptly after the granting of any Award or the modification
of any outstanding Award, the Administrator shall cause such Participant to be
notified of such action and shall cause Avnet to deliver to such Participant an
Agreement (which Agreement shall be signed on behalf of Avnet by an officer of
Avnet with appropriate authorization therefor) evidencing the Award so granted
or modified and the terms and conditions thereof and including (when
appropriate) an addendum evidencing the SAR so granted or modified and the terms
and conditions thereof.

12.2. Acceleration of Vesting. The Administrator, in its sole discretion, may
accelerate the vesting of any Award (including the lapsing of the Period of
Restriction for Restricted Stock), or remove conditions for vesting (or lapsing
of the Period of Restriction) upon a Change in Control or the Participant’s
death, retirement, layoff, separation from service in connection with a Change
in Control, or other separation from service where the Administrator determines
that such treatment is appropriate and in the Company’s best interests, as well
as upon assumption of, or in substitution for equity awards of a company with
which Avnet or a Subsidiary participates in an acquisition, separation, merger,
or similar corporate transaction; provided, however, that with respect to an
Award to a Covered Participant that is intended to qualify as “other
performance-based compensation,” waiver of performance conditions shall be
permitted only to the extent permitted by Revenue Ruling 2008-13 or any
successor thereto. In addition, the Administrator may grant awards of Restricted
Stock, Restricted Stock Units, and Other Stock Unit Awards that do not satisfy
the minimum vesting periods and Periods of Restriction prescribed by Sections
7.3, 8.2, and 10.3(a); provided, however, that the total number of shares of
Stock underlying Awards that do not satisfy such minimum vesting periods and
Periods of Restriction shall not exceed five percent (5%) of the total number of
shares available for grant under the Plan.

12.3. Tax Withholding. The Company shall have the right to deduct from all
amounts paid to a Participant or beneficiary any taxes that it determines are
required by law to be withheld in respect of Awards under the Plan. In the case
of an Award settled in shares of Stock, no shares of Stock shall be issued, and
no election under Section 83(b) of the Code shall be accepted, unless and until
arrangements satisfactory to the Company have been made to satisfy any
applicable withholding tax obligations. Without limiting the generality of the
foregoing and subject to such terms and conditions as the Committee may impose,
the Company shall have the right to (a) retain shares of Stock or (b) subject to
such terms and conditions as the Committee may establish from time to time,
allow Participants or beneficiaries to (i) tender shares of Stock (including
shares of Stock issuable in respect of an Award) to satisfy, in whole or in
part, the amount required to be withheld, or (ii) pay the required tax
withholding amount to Avnet in cash; and the fair market value of shares of
Stock withheld may exceed the minimum statutory withholding requirements. For
purposes of determining the number of shares of Stock required to satisfy a tax
withholding obligation, the fair market value shall be calculated as of the date
that the amount to be withheld is determined. A Participant or beneficiary shall
pay Avnet cash for any fractional share that would otherwise be required to be
withheld. Regardless of the amount withheld, each Participant and beneficiary
shall be responsible at all times for paying all federal, state, and local
income and employment taxes allocable to such Participant or beneficiary with
respect to any Award (including taxes due with respect to imputed income), and
the Company shall not be responsible for any interest or penalty that a
Participant incurs by failing to make timely payments of tax.

12.4. No Right to Employment; No Right to Award. The Plan shall not confer upon
any Participant or other individual any right with respect to continuance of
employment by the Company, or continuance of membership on the Board of
Directors, nor shall it interfere in any way with his right, or the Company’s
right, to terminate his employment or Board membership at any time. No provision
of the Plan shall be construed to give any Eligible Employee or Non-Employee
Director a right to receive an Award.

12.5. Shareholder Rights. Except as provided in Article 7 with respect to
Restricted Stock, no Participant shall acquire or have any rights as a
shareholder of Avnet by virtue of any Award until the shares of Stock



--------------------------------------------------------------------------------

 



issued pursuant to the Award or the exercise thereof are recorded in the book
and records of Avnet in accordance with the terms of the Plan. Subsequent to
such recordation in the book and records of Avnet, the recipient of shares of
Stock shall have the full rights of a holder of such Stock.

12.6. Registration of Shares. It is Avnet’s present intention to register the
shares of Stock issued pursuant to the Plan under the Securities Act as
necessary. Avnet shall not be obligated to sell or deliver any shares of Stock
pursuant to the granting, vesting, or exercise of any Award unless and until—

(a) either (i) Avnet has received from its counsel an opinion concluding that
such shares need not be registered under the Securities Act, or (ii) (A) such
shares have been registered under the Securities Act, (B) no stop order
suspending the effectiveness of such registration statement has been issued and
no proceedings therefor have been instituted or threatened under the Securities
Act, and (C) there is available at the time of such grant, vesting event, or
exercise (as applicable) a prospectus containing certified financial statements
and other information meeting the requirements of Section 10(a)(3) of the
Securities Act;

(b) such shares are (or upon official notice of issuance will be) listed on each
national securities exchange on which the class of Stock is then listed;

(c) if necessary, the prior approval of such delivery has been obtained from any
State regulatory body having jurisdiction (but nothing herein contained shall be
deemed to require Avnet to register or qualify as a foreign corporation in any
State nor, except as to any matter or transaction relating to the sale or
delivery of such shares, to consent in service of process in any State); and

(d) if the Committee so requires, Avnet has received an opinion from its counsel
with respect to compliance with the matters set forth in subsections (a), (b),
and/or (c) of this Section 12.6.

In addition, the making of any Award or determination, the delivery or recording
of a stock transfer, and payment of any amount due to a Participant may be
postponed for such period as Avnet may require, in the exercise of reasonable
diligence, to comply with the requirements of any applicable law.

12.7. Document Requirements. The Committee may require, as a condition of any
payment or share issuance, that certain agreements, undertakings,
representations, certificates, and/or information, as the Committee may deem
necessary or advisable, be executed or provided to the Company to assure
compliance with all applicable laws.

12.8. Deferrals. The Administrator may allow a Participant to elect to defer
receipt of any payment of cash or any delivery of shares of Stock that would
otherwise be due to such Participant by virtue of the exercise, earn-out, or
settlement of any Award made under the Plan, other than Options or Stock
Appreciation Rights. If such election is permitted, the Committee shall
establish rules and procedures for such deferrals, including provisions that the
Committee or the Participant determines are necessary or advisable to comply
with, or avoid being subject to, the requirements of Section 409A of the Code,
and provisions for the payment or crediting of dividend equivalents in respect
of deferrals credited in units of Stock.

12.9. Recoupment. Each Award shall be subject to the terms and conditions of
Avnet’s compensation recoupment or clawback policy, as in effect and amended
from time to time, including disgorgement or repayment to the extent required by
such policy (taking into account changes to such policy that are made after the
date hereof and after the date of the applicable Agreement).

12.10. Nontransferability. Except as otherwise provided in Section 7.7 (Foreign
Laws), this Section 12.10, or the applicable Agreement, no Award granted under
the Plan, and no interests therein, may be sold, transferred, pledged, assigned,
exchanged, encumbered or otherwise alienated or hypothecated; and each



--------------------------------------------------------------------------------

 



Award shall be exercisable during the Participant’s lifetime only by the
Participant or his legal guardian or representative.

(a) An Award may be transferred by testamentary disposition or the laws of
descent and distribution.

(b) The Committee shall have sole discretion to approve, and to establish terms
and conditions for, a transfer of an Option other than an Incentive Stock Option
to (i) the child, step-child, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, sister-in-law, including adoptive
relationships, and any person sharing the Participant’s household (other than a
tenant or employee) of the Participant (an “Immediate Family Member”); (ii) a
trust in which Immediate Family Members have more than 50% of the beneficial
interest; (iii) a foundation in which Immediate Family Members or the Employee
control the management of the assets; or (iv) any other entity in which
Immediate Family Members or the Employee own more than 50% of the voting
interests (each (i) — (iv), a “Permitted Transferee”); provided, however, that,
without the prior approval of the Committee, no Permitted Transferee shall
further transfer an Award, either directly or indirectly, other than by
testamentary disposition or the laws of descent and distribution. For example,
without prior approval of the Committee, a Permitted Transferee may not transfer
an Award by reason of the dissolution of, or a change in the beneficiaries of, a
Permitted Transferee that is a trust; the sale, merger, consolidation,
dissolution, or liquidation of a Permitted Transferee that is a partnership (or
the sale of all or any portion of the partnership interests therein); or the
sale, merger, consolidation, dissolution or liquidation of a Permitted
Transferee that is a corporation (or the sale of all or any portion of the stock
thereof).

(c) The Committee shall have discretion to authorize a transfer pursuant to a
domestic relations order; provided, however, that the Committee shall not be
required under any circumstance to accept or approve a transfer pursuant to a
domestic relations order.

(d) An Award may be forfeited or transferred to the extent required to satisfy a
tax levy or judgment under the Mandatory Victims Restitution Act or similar
federal or state law.

12.11. Applicable Law and Severability. The Plan, and its rules, rights,
agreements and regulations, shall be governed, construed, interpreted and
administered solely in accordance with the laws of the state of New York,
without regard to any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction. If any provision of the Plan is held invalid,
illegal, or unenforceable, in whole or in part, for any reason, such
determination shall not affect the validity, legality or enforceability of any
remaining provision, portion of provision or the Plan overall, which shall
remain in full force and effect as if such invalid, illegal or unenforceable
provision (or portion thereof) had never been included in the Plan.

12.12. Special Incentive Compensation. No shares of Stock or other remuneration
provided pursuant to an Award, other than an EIP Award, shall be included in
compensation for purposes of determining the amount payable to any individual
under any pension, savings, retirement, life insurance, or other employee
benefits arrangement of the Company, unless otherwise determined by the Company.
Remuneration provided pursuant to an EIP Award shall be included in compensation
to the extent (and only to the extent) required by the applicable employee
benefits arrangement.

12.13. Section 16(b) of the Exchange Act. All Agreements for Participants
subject to Section 16(b) of the Exchange Act shall be deemed to include any such
additional terms, conditions, limitations and provisions as Rule 16b-3 requires,
unless the Committee in its discretion determines that any such Award should not
be governed by Rule 16b-3. In addition, with respect to persons subject to
Section 16(b) of the Exchange Act, transactions under the Plan are intended to
comply with all applicable conditions of Rule 16b-3. To the extent that any
provision of the Plan or any action by the Administrator fails to comply with
Rule 16b-3, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee.





--------------------------------------------------------------------------------

 



12.14. Section 162(m) of the Code. Each Award to a Covered Participant that is
contingent upon the achievement of Performance Objectives shall be deemed to
include any such additional terms, conditions, limitations, and other provisions
as are necessary for such Award to qualify as “other performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, unless the
Committee in its discretion determines that such Award is not intended to
qualify as “other performance-based compensation.” Performance Objectives for
each Award granted to a Covered Employee shall be measured over a stated
Performance Period, on an absolute basis or relative to a pre-established
target, as specified by the Committee and reflected in the Agreement. The
Performance Objectives for each Award that is intended to qualify as “other
performance-based compensation” shall be set forth in writing, at a time when
achievement of the Performance Objectives is substantially uncertain, no later
than the earlier of (a) 90 days after commencement of the period of service
(within the meaning of Treas. Reg. § 1.162-27(e)(2)(i)) to which the Performance
Objectives relate, or (b) before 25 percent (25%) of such period of service has
elapsed. To the extent permitted by Section 162(m)(4)(C) of the Code, the
Committee may adjust performance results to take into account extraordinary,
unusual, non-recurring, or non-comparable items, and shall have discretion to
reduce (but not to increase) the amount due upon achievement of any Performance
Objective. No amount shall be paid to a Covered Employee pursuant to an Award
that is contingent upon the achievement of Performance Objectives unless and
until the Committee has certified that the Performance Objectives have been
satisfied. To the extent required by Section 162(m) of the Code, canceled Awards
shall continue to be counted against the limit set forth in Section 3.2
(Individual Limitations) on shares of Stock available for Awards.

12.15. Section 409A of the Code. The Plan, any Award granted under the Plan, and
all Agreements evidencing such Awards, shall be interpreted, administered, and
construed consistent with the intent that (a) all options, SARs, and comparable
awards shall be exempt from Section 409A of the Code by reason of the exemption
for certain stock rights set forth in Treas. Reg. § 1.409A-1(b)(5); (b) all
Awards of Restricted Stock shall be exempt from Section 409A of the Code by
reason of the exemption for restricted property governed by Section 83 of the
Code set forth in Treas. Reg. § 1.409A-1(b)(6); and (c) except to the extent
that the applicable Agreement clearly sets forth an intent to provide for
nonqualified deferred compensation that is subject to the requirements of
Section 409A, all Restricted Stock Unit Awards, Performance Share Unit Awards,
Other Stock Unit Awards, and EIP Awards shall be exempt from Section 409A of the
Code by reason of the “short-term deferral rule” set forth in Treas. Reg. §
1.409A-1(b)(4).

12.16. Application of Proceeds. The proceeds received by the Company from the
sale of Stock under the Plan shall be used for general corporate purposes.

12.17. Rules of Construction. Whenever used in the Plan, (a) words in the
masculine gender shall be deemed to refer to females as well as to males; (b)
words in the singular shall be deemed to refer also to the plural; (c) the word
“include” shall mean “including but not limited to”; (d) references to a statute
or regulation or statutory or regulatory provision shall refer to that provision
(or to a successor provision of similar import) as currently in effect, as
amended, or as reenacted, and to any regulations and other formal guidance of
general applicability issued thereunder; and (e) references to a law shall
include any statute, regulation, rule, court case, or other requirement
established by an exchange or a governmental authority or agency, and applicable
law shall include any tax law that imposes requirements in order to avoid
adverse tax consequences.

12.18. Headings and Captions. The headings and captions in this Plan document
are provided for reference and convenience only, shall not be considered part of
the Plan, and shall not be employed in the construction of the Plan.

12.19. Effective Date. The Plan shall become effective on the date the Plan is
approved by Avnet’s shareholders.

 





--------------------------------------------------------------------------------

 



ARTICLE 13
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION 

13.1. Share Adjustments. If the Stock is split, divided, or otherwise
reclassified into or exchanged for a greater or lesser number of shares of Stock
or into shares of Stock and/or any other securities of Avnet by reason of
recapitalization, reclassification, stock split or reverse split, combination of
shares or other reorganization, the term “Stock” as used herein shall thereafter
mean the number and kind of shares or other securities into which the Stock
shall have been so split, divided or otherwise reclassified or for which the
Stock shall have been so exchanged; and the remaining number of shares of Stock
which may, in the aggregate, thereafter be delivered pursuant to the grant or
exercise of an Award and the remaining number of shares of Stock which may
thereafter be delivered pursuant to the exercise of any Options and/or Stock
Appreciation Rights then outstanding, shall be correspondingly adjusted. If a
dividend payable in shares of Stock is paid to the holders of outstanding shares
of Stock, the remaining number of shares of Stock which may, in the aggregate,
thereafter be delivered pursuant to the exercise or grant of Awards, and the
remaining number of shares of Stock that may thereafter be delivered pursuant to
the exercise of any Awards then outstanding shall be increased by the percentage
that the number of shares of Stock so paid as a dividend bears to the total
number of shares of Stock outstanding immediately before the payment of such
dividend. If an extraordinary cash dividend is paid to the holders of
outstanding shares of Stock, the remaining number of shares of Stock that may,
in the aggregate, thereafter be delivered pursuant to the exercise or grant of
Awards and the remaining number of shares of Stock that may thereafter be
delivered pursuant to the exercise of any Awards then outstanding, shall be
equitably adjusted by the Committee.

13.2. Exercise Price Adjustments. If the Stock is split, divided or otherwise
reclassified or exchanged, or that any dividend payable in shares or Stock or
extraordinary cash dividend is paid to the holders of outstanding shares of
Stock, in each case, as provided in the preceding paragraph, the purchase price
per share of Stock upon exercise of outstanding Options, and the aggregate
number of shares of Stock with respect to which Awards may be granted to any
Participant in any calendar year, shall be correspondingly adjusted.

13.3. Fractional Shares. Notwithstanding any other provision of this Article 13,
if upon any adjustment made in accordance with Section 13.1 above, the remaining
number of shares of Stock which may thereafter be delivered pursuant to the
exercise of any Award then outstanding shall include a fractional share of
Stock, such fractional share of Stock shall be disregarded for all purposes of
the Plan and the Optionee holding such Award shall become entitled neither to
purchase the same nor to receive cash or other property in payment therefor or
in lieu thereof.

ARTICLE 14
AMENDMENT OR TERMINATION OF THE PLAN 

14.1. The Plan shall automatically terminate on November 30, 2023, unless it is
sooner terminated pursuant to Section 14.2, below. No Award shall be granted
after the Plan terminates. All Awards granted before the Plan terminates shall
continue in effect thereafter in accordance with the terms of the applicable
Agreements and the Plan.

14.2. Reservation of Rights. The Board of Directors may amend or terminate the
Plan at any time as the Board may deem advisable and in the best interests of
Avnet; provided, however, that—

(i) the terms of an outstanding Award shall not be changed without written
consent of the Participant and,

(ii) the affirmative vote of a majority of the votes cast at a meeting of the
shareholders of Avnet duly called and held for that purpose, shall be required
for any change that (a) affects the composition or functioning of the Committee;
(b) materially increases the aggregate number of shares of Stock that may



--------------------------------------------------------------------------------

 



be delivered pursuant to the exercise of Awards; (c) materially increases the
aggregate number of shares of Stock with respect to which Options or other
Awards may be granted to any Participant during any calendar year; (d)
materially decreases the minimum purchase price per share of Stock (in relation
to the Fair Market Value thereof at the respective dates of grant) upon the
exercise of Options; (e) extends the ten-year maximum period within which an
Award is exercisable or the termination date of the Plan; or (f) otherwise
triggers a shareholder approval requirement under an applicable law or listing
standard.



--------------------------------------------------------------------------------